DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-43, 45, 46 and 49-54 are cancelled. Therefore, claims 44, 47, 48 and 55-74 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on December 29, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Response to Amendment
	Applicants’ Amendment and Response, submitted December 29, 2020 has been reviewed by the Examiner and entered of record in the file. 
Previous Claim Rejections - 35 USC § 112(b)

	Claim(s) 44 and 45, were previously rejected under 35 U.S.C. 102(b), second paragraph rejection as being indefinite. In view of Applicants’ amendment to the claims, the 35 U.S.C. 102(b), second paragraph rejection has been overcome and is withdrawn.


Previous Claim Rejections - 35 USC § 103

	Claim(s) 44, 47 and 48, were previously rejected under 35 U.S.C. 103, rejection as being obvious over U.S. Patent No. 9,1335,175 B2 in view of Lian et al. In view of Applicants’ persuasive argument the 103 rejection has been overcome and is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 44, 47, 48, 55, 56, 58-61, 63-65, 67 and 68,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of inflammatory pain comprising administering to a subject in need thereof a compound of formula (I), does not reasonably provide enablement for a method for prophylaxis of inflammatory pains in a subject comprising administering a modulator of Kv3.1 and/or Kv3.2 and/or Kv3.3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed. The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations.
full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
 The nature of the invention, state and predictability of the art, and relative skill of those in the art
The instant claims 44, 47, 48, 55, 56, 58-61, 63-65, 67 and 68 are directed to ‘a method for the treatment or prophylaxis of inflammatory pain comprising administering to a subject a modulator of Kv3.1 and/or Kv3.2 and/or Kv3.3 channels is required.
The instant claims are drawn not only to ‘a method for the treatment’ but also to 'a method for the prophylaxis (i.e., prevention)', for which the specification does not provide sufficient enablement. 'To prevent' actually means to anticipate or counter in advance, to deprive of power or hope of acting or succeeding, to keep from happening, etc. (as per Merriam-Websters online Dictionary) and therefore, it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the recited effect of prophylaxis. The definition is taken as representing the ordinary usage of the term "prophylaxis". In order to deprive something of power or hope of acting or succeeding, the prophylactic agent must be completely effective. The term “prophylaxis” as recited in instant claims is interpreted to mean complete and total blocking of all symptoms of a disease or disorder for an indefinite period of time. Merely slowing the onset of disease or making the disease less likely would still leave it with "power or hope of acting or succeeding", and thus does not qualify as preventing. Further, in the broadest reasonable interpretation, the term ‘prophylaxis’ or ‘prevention’ includes administering the pharmaceutically effective amount of the compound to a subject that 
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant's invention would generally be a physician with a M.D. degree and several years of experience.
The ‘relative skill’ factor is outweighed, however, by the unpredictable nature of the art.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky, 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable), In re Wright, 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).
As illustrative of the state of the art, the examiner cites Barry et al (Journal of Cell Science, 2013, pages 2027-2041). Barry et al., referring to the study of Kv channels, teaches that “Axonal transport mediated by clustered KIF5 may be a unique way for some cargos riding motor proteins. Precise targeting of various ion channels to correct location is critical for neuronal excitability and synaptic transmission. How channel proteins are transported to the right neuronal compartments has been an outstanding question in neurobiology.......How does altered Kv3 channel activity lead to morphological changes in neural circuits remains an open question.......In particular, this work has raised a possibility that Kv3 channels may regulate axonal transport of other cargos via clustering kinesin-1, which is an interesting topic for further investigation” (see page 2038). Therefore, given the unpredictable nature of the Kv3 channels, surely the prophylaxis of pain is not possible without experimentation. There is no evidence in this application or in other prior art that it is possible to prevent these diseases generally, by administering pharmaceutical therapeutic compounds.
As can be seen, the reference indicates the speculative nature of the treatment options and there is no indication of any preventive or prophylactic methods available for anxiety disorders.
In summary, the state of the art is clearly indicative of the unpredictable nature of the biological mechanism related to ‘method for the prophylaxis of anxiety disorders’.
The breadth of the claims
The instant claims are extremely broad insofar as they are drawn to 'prophylaxis or treatment of pain. The scope of the claims not only includes treatment of the diseases or disorders, but also the prophylaxis (i.e., prevention), for which there is no enabling disclosure in the specification or in the state of the art.
    The amount of direction or guidance provided and the presence or absence of working examples
The specification indicates that the instantly claimed compounds of formula (I) are modulators of the voltage-gated potassium channel subtypes Kv3.2 or Kv3.1 and provide a biological assay to determine the ability of the compounds for that activity. The specification provides experimental details at pages 57-63 and concludes that ‘all of the tested compounds acted as positive modulators or Kv3.1 and/or Kv3.2 channels’. However, there is no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to practice the methods for prophylaxis or treatment of all inflammatory pains encompassed by instant claims. Applicants have not demonstrated that the experimental model disclosed in the specification is recognized and useful in assessing the efficacy of the compounds of formula (I) as prophylactic or therapeutic agents in all types of inflammatory pains.
 The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compounds could be predictably used in a ‘method of preventing or treating anxiety disorders’ as inferred in the claims and contemplated by the specification.
As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: "[A] patent is not a hunting license. It is not a reward for the search, but a compensation for its successful conclusion”. Further, 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).
Determining if any particular claimed compound would act prophylactically or prevent anxiety disorders generally would require synthesis of the compounds, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment/prophylaxis. This is undue experimentation given the limited guidance and direction provided by Applicants. Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 Claims 44, 47, 48 and 55-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 15 of U.S. Patent No. 10,098,881 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the products are directed to the same art specific subject matter. Both sets of claims are directed to method of use of the 
    PNG
    media_image1.png
    155
    217
    media_image1.png
    Greyscale
 .  is used in a method of prophylaxis or treatment of pain. The same exact compound,
 
    PNG
    media_image2.png
    217
    254
    media_image2.png
    Greyscale
 is used in a method of treatment of Fragile X. U.S. Patent No. 10,098,881 B2 compounds taught to be useful as pharmaceutical therapeutic agents for the treatment of diseases or disorders including a method of treating neuropathic pain.  The difference between the instant and the patented claims is in scope only.  
 “Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  

	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id The compounds recited in instant claims drawn to ‘method for the treatment of pain are identical or structurally analogous to compounds of reference claims. One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or A pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds. Accordingly, U.S. Patent No. 10,098,881 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 Claims 44, 47, 48 and 55-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,452 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the products are directed to the same art specific subject matter. Both sets of claims are directed to method of use of the same products 
    PNG
    media_image1.png
    155
    217
    media_image1.png
    Greyscale
 .  The difference between the instant and the patented claims is in scope only.  
 “Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  

	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id The compounds recited in instant claims drawn to ‘method for the treatment of pain are identical or structurally analogous to compounds of reference claims. One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or A pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds. Accordingly, U.S. Patent No. 10,098,881 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, whose telephone number is (571) 272-0705.  The examiner can normally be reached on 7:00AM-3:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626